Exhibit 10.16

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Revenue Share Agreement

 

This Revenue Share Agreement (the “Agreement”) is entered into by:

 

(1) Google LLC, a Delaware limited liability company whose principal place of
business is 1600 Amphitheatre Parkway, Mountain View, CA 94043 (“Google”); and

 

(2) Marin Software Incorporated, a Delaware corporation whose principal place of
business is at 123 Mission Street, 27th Floor, San Francisco, CA 94105
(“Company”),

 

each a “party” and together the “parties”.

 

INTRODUCTION

 

(A) The revenue share payments described in this Agreement are intended to
encourage Company to develop its search advertising platforms, products and
expertise generally in order to improve the services it provides to its
advertiser clients.

 

(B) Company wishes to develop its search advertising platforms, products and
expertise and Google will make available the revenue share payments described in
this Agreement, subject to the terms and conditions of this Agreement.

 

(C) This Agreement governs the commercial relationship between Google and
Company insofar as it relates to the benefits expressly provided by this
Agreement. This Agreement does not govern Company’s use of any product or
service provided by Google or a Google Affiliate.


The parties agree as follows.

 

1. Definitions

 

In this Agreement, the following definitions apply unless expressly stated
otherwise.

 

1.1. “Affiliate” means with respect to a party, an entity that directly or
indirectly controls, is controlled by or is under common control with such
party.

 

1.2. “Agreement Expiry Date” means 30 September 2021.

 

1.3. “Auditor” means an independent third-party auditor appointed by Google, as
notified to Company by Google from time to time.

 

1.4. “Baseline Revenue Share Payment” means the payment to Company by Google of
a percentage of Eligible Google Search Revenue for the relevant Calendar
Quarter, as set out in the in the columns titled “Baseline Revenue Share
Payments” in the tables in Exhibit A.

 

1.5. “Calendar Quarter” means a three-month period, ending on either 31 March,
30 June, 30 September or 31 December during the Term.

 

1.6.  “Confidential Information” means this Agreement, the Revenue Share
Payments, and any information that one party (or an Affiliate) discloses to the
other party under this Agreement, and that is marked as confidential or would
normally be considered confidential information under the circumstances. It does
not include information that is independently developed by the recipient, is
rightfully given to the recipient by a third party without confidentiality
obligations, or becomes public through no fault of the recipient.

 

1.7. “Contract Year” means a 1 year period starting on the Effective Date or an
anniversary of the Effective Date.

 

1.8. “Currency” means US dollars.

 

1.9. “Effective Date” means 1 October 2018.

 

1.10. “Eligible Search Engines” means [*****].

 

1.11. “Eligible Google Search Revenue” means, subject to section 6, revenue
generated on Company’s search platform in connection with its clients’ spend on
Search Ads appearing on Google Search only, during the relevant Calendar
Quarter.

 

1.12. “Eligible Non-Google Search Revenue” means, subject to section 6, revenue
generated on Company’s search platform in connection with its clients’ spend on
Search Ads appearing on the Eligible Search Engines, excluding Google Search,
during the relevant Contract Year.

 

1.13. “Eligible Search Revenue Baseline” means the minimum amount against which
a Revenue Share Payment will be calculated, as set out in the column titled
“Eligible Search Revenue Baseline” in the tables in Exhibit A.

 

1.14. “Eligible Search Revenue Cap” means the applicable amount for a given
Contract Year set out in the column titled “Eligible Search Revenue Cap” in the
tables in Exhibit A.

 

1.15. “Incremental Revenue Share Payment” means the payment to Company by Google
of a percentage of Eligible Google Search Revenue or Eligible Non-Google Search
Revenue (as applicable) that is in excess of the Eligible Search Revenue
Baseline for the relevant Contract Year, as set out in the in the columns titled
“Incremental Revenue Share Payments” in the tables in Exhibit A.

 

1.16. “Program Manager” means the named contacts for Google and Company as set
out in Exhibit B.

 

1

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1.17. “Quarterly Adjusted EBITDA” means the number reported on Company’s
publicly filed 10-Q financial statement for Calendar Quarter ending September
30, 2020.

 

1.18. “Revenue Share Payment” means, collectively, Baseline Revenue Share
Payments and Incremental Revenue Share Payments.

 

1.19. “Search Ads” means advertisements managed by Company for and on behalf of
its clients via its own platform which appear on the Eligible Search Engines
only, and in respect of Google Search specifically, that run through Google Ads
(f/k/a AdWords) via Search or Shopping campaigns (and not, for the avoidance of
doubt, Hotel Ads), including through Google Search partners.

 

1.20. “Term” means has the meaning given in section 10.1.

 

1.21. The words “include” and “including” will not limit the generality of any
words preceding them.

 

2. Eligible Google Search Revenue

 

2.1. All Eligible Google Search Revenue will be determined by Google (acting
reasonably, but in its sole discretion), in accordance with internal data
sources available to Google.

 

2.2. As soon as is reasonably practicable following Alphabet Inc.’s public
confirmation of its earnings for each Calendar Quarter, Google will give notice
to Company’s Program Manager by email of its Eligible Google Search Revenue for
each Calendar Quarter (and, following the final Calendar Quarter of the relevant
Contract Year, Company’s Eligible Google Search Revenue for that Contract Year).

 

2.3. Following notification to the Company in accordance with section 2.2,
Google will make the applicable Revenue Share Payment to Company in accordance
with Exhibit A and section 4.

 

3. Eligible Non-Google Search Revenue

 

3.1. Following the end of each Contract Year to which the financial report
relates, Company will submit to Auditor a financial report which states its
Eligible Non-Google Search Revenue for the previous Contract Year.

 

3.2. In submitting a financial report for assessment by Auditor, Company will
send Auditor a summary of its Eligible Non-Google Search Revenue in the
Currency, which shows the amounts spent on Search Ads on the Eligible Search
Engines in aggregate (excluding Google Search), together with sufficient
information and materials to enable such Auditor to verify the level of Eligible
Non-Google Search Revenue achieved.

 

3.3. If Auditor reasonably requests additional information or assistance in
relation to a financial report submitted by Company for assessment, then Company
will provide such additional information or assistance as the Auditor may
reasonably require, or an explanation as to why such information is not
available. Company will provide Auditor with all reasonable access to all
relevant Company records and facilities to enable it to verify the level of
Eligible Non-Google Search Revenue achieved. The Auditor will complete its
assessment within a reasonable timeframe following receipt of information
required from Company.

 

3.4. If the Auditor determines that Company has accurately reported its Eligible
Non-Google Search Revenue for the relevant Contract Year, then Google will (a)
give notice to Company’s Program Manager by email, and (b) make the applicable
Revenue Share Payment in accordance with Exhibit A and section 4.

 

3.5. If Auditor determines that Company has inaccurately reported its Eligible
Non-Google Search Revenue for the relevant Contract Year, then Google will give
notice to Company’s Program Manager by email. Google is under no obligation to
make any Revenue Share Payments with respect to Eligible Non-Google Search
Revenue for a given Contract Year until the Auditor determines that Company has
accurately reported its Eligible Non-Google Search Revenue for the relevant
Contract Year.

 

3.6. In the event that Company, having used reasonable endeavors to do so, is
unable to appoint a Google approved Auditor to carry out the assessment of
Eligible Non-Google Search Revenue in accordance with this section 3, then
Company will notify Google, and Company will submit a financial report to Google
for assessment (instead of the Auditor) on an annual basis, provided that:

 

3.6.1. Company will provide Google with the same information and assistance as
it is obliged to provide the Auditor pursuant to this section 3;

 

3.6.2. Company will only submit a financial report to Google for assessment at
least 3 months after the end of the Contract Year in which the Eligible
Non-Google Search Revenue was accrued, and to which the financial report
relates; and

 

3.6.3. the financial report is in an aggregated format, and does not identify
any of the Eligible Search Engines, or the level of Eligible Non-Google Search
Revenue attributable to any individual Eligible Search Engine.

 

3.7. For the avoidance of doubt, in no circumstances will Company provide a
financial report to Google which identifies any of the Eligible Search Engines,
or the level of Eligible Non-Google Search Revenue attributable to any
individual Eligible Search Engine.

 

4. Payment

 

4.1. Google will pay Company the Revenue Share Payment for the previous Calendar
Quarter or Contract Year (as applicable) within 30 days from the date on which
(as applicable):

 

4.1.1. Company provides Google with an invoice for the applicable Revenue Share
Payment following Google’s notification to Company of its Eligible Google Search
Revenue for the relevant Calendar Quarter or Contract Year pursuant to section
2.2; or

 

4.1.2. Google’s Program Manager notifies Company pursuant to section 3.4 that
Auditor (or Google, as applicable) has completed its assessment of Company’s
financial reports pursuant to section 3, and that Company has accurately
reported its Eligible Non-Google Search Revenue for the relevant Contract Year.

 

2

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4.2. Revenue Share Payments will be made in the Currency.

 

4.3. Google will not be obliged to make Revenue Share Payments for Eligible
Google Search Revenue and Eligible Non-Google Search in excess of the Eligible
Search Revenue Cap for the relevant Contract Year.

 

4.4. Google will apply an exchange rate to all Eligible Google Search Revenue or
Eligible Non-Google Search Revenue (as applicable) reported in a currency other
than the Currency in order to verify Eligible Google Search Revenue or Eligible
Non-Google Search Revenue (as applicable) and assess any Revenue Share Payment
due to Company. Such exchange rate will be the average daily rate of exchange
quoted by a reputable third party selected by Google.

 

4.5. Any payments by Google pursuant to this Agreement are exclusive of taxes
imposed by any governmental entity. Company will pay any applicable taxes
including sales, use, personal property, VAT, excise, customs fees, import
duties or other similar taxes and duties imposed by governmental entities of
whatever kind and imposed with respect to the transactions for services provided
under the Agreement, including penalties and interest, but specifically
excluding taxes based upon Google's net income. If Google has a legal obligation
to withhold any taxes from its payments to Company, Google will remit such taxes
to the appropriate government authority, and reduce its payment to Company by
the amount of the taxes withheld.

 

4.6. Google will make any payment due under this Agreement by wire transfer.
Google will use the wire transfer information provided by Company in writing
(which may include e-mail), and Company will provide on request such
instructions, information and documentation required by Google to enable Google
to complete the transfer to the appropriate account.

 

5. Reinvestment of Revenue Share Payments

 

5.1. Company will reinvest [*****]% of Baseline Revenue Share Payments received
during the Term exclusively into the growth, development, innovation and
expansion of its Search Ads business. This includes: (a) the continued
development of support for new and existing [*****]; and (b) investment in
Company’s platform, research, partnerships, acquisitions, media mix planning,
measurement, testing, client success, and sales and marketing in connection with
the use of the [*****], provided that the primary purpose of such development
and investment referred to in (a) and (b) is to improve the planning,
implementation and measurement of [*****]. Company may not enter into any type
of arrangement with a third party where either party receives a financial
benefit in connection with any Eligible Google Search Revenue, Eligible
Non-Google Search Revenue or Revenue Share Payments, including any arrangement
where Company transfers or shares the value of the Revenue Share Payments to its
clients, or uses the Revenue Share Payments to subsidize discounted rates for
its clients.

 

5.1.1. For any Incremental Revenue Share Payments made to the Company, the
following reinvestment will be required:

 

5.1.1.1. Contract Year 1: [*****]%

5.1.1.2. Contract Year 2: [*****]%

5.1.1.3. Contract Year 3: 100%

 

5.2. In addition to the reinvestment of all Revenue Share Payments received
during the Term in accordance with section 5.1, Company will also invest at
least the following additional amounts of its own funds in each Contract Year
into the growth, development, innovation and expansion of its Search Ads
business (the “Search Investment Amounts”):

 

5.2.1. Contract Year 1 (1 October 2018 - 30 September 2019) - $[*****].

 

5.2.2. Contract Year 2 (1 October 2019 - 30 September 2020) - an amount agreed
by the parties in writing (both acting reasonably) within 30 days of completion
of Auditor’s assessment of Company’s investment of the Revenue Share Payments
and Search Investment Amounts for Contract Year 1. If the parties are unable to
agree the Contract Year 2 Search Investment Amount within such 30 day period,
the Search Investment Amount for Contract Year 2 will be $[*****].

 

5.2.3. Contract Year 3 (1 October 2020 - 30 September 2021) - if applicable and
subject to Section 10.3.10, an amount agreed by the parties in writing (both
acting reasonably) within 30 days of completion of Auditor’s assessment of
Company’s investment of the Revenue Share Payments and Search Investment Amounts
for Contract Year 2. If the parties are unable to agree the Contract Year 3
Search Investment Amount within such 30 day period, the Search Investment Amount
for Contract Year 3 will be $[*****].

 

5.3. To verify that the Company is investing all Revenue Share Payments and
Search Investment Amounts into the growth, innovation and expansion of its
Search Ads business in accordance with sections 5.1 and 5.2, the following will
apply not more than once for each Contract Year of the Term, including if such
right is exercised in the 12 months after the expiration or termination of the
Agreement:

 

5.3.1. Within 10 days of Google’s written request, Company will provide Google
with a certification signed by a Company officer verifying that (a) all Revenue
Share Payments are being reinvested by Company in accordance with section 5.1;
and (b) all Search Investment Amounts are being invested by Company in
accordance with section 5.2.

 

5.3.2. Google may appoint an Auditor to examine and verify all that (a) all
Revenue Share Payments are being reinvested by Company in accordance with
section 5.1; and (b) all Search Investment Amounts are being invested by Company
in accordance with section 5.2.

 

5.3.3. Company will provide Auditor with all reasonable access to the relevant
Company records and facilities, and such additional information or assistance as
the Auditor may reasonably require to carry out an assessment pursuant to this
section 5.

 

5.3.4. Assessments will be conducted during regular business hours at Company’s
facilities, where reasonably necessary, and will not unreasonably interfere with
Company’s business activities.

 

3

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5.3.5. If an assessment reveals that either: (a) Company has not reinvested all
Revenue Share Payments by Google during the assessment period; or (b) Company
has not invested at least the Search Investment Amounts during the assessment
period, then Google will notify Company’s Program Manager by email, and unless
Company can demonstrate to the Auditor’s reasonable satisfaction that it has
reinvested all outstanding amounts within 90 days of notification from Google,
Google will be entitled to terminate this Agreement immediately on written
notice to Company. In the event of such termination by Google, Google will cease
making Revenue Share Payments to Company, other than Revenue Share Payments (i)
due and payable to Company for the Calendar Quarter(s) and/or Contract Year(s)
preceding the Calendar Quarter in which this Agreement is terminated; and (ii)
applicable to Eligible Google Search Revenue and Eligible Non-Google Search
Revenue accrued during the Calendar Quarter and/or Contract Year in which the
Agreement is terminated, on a pro-rata basis up to the date of termination.

 

6. Acquisitions; Review of Eligible Google/Non-Google Search Revenue, Revenue
Share Payments and the Eligible Search Revenue Cap

 

6.1. If Company enters into a definitive agreement to obtain control of an
entity (for example, through a stock purchase or sale, merger, or other form of
corporate transaction) (an “Acquisition”) during the Term it will notify Google
within 30 days of entering into such agreement. Any revenue which may be
generated by Company through Search Ads as a result of an Acquisition for which
Company entered into a definitive agreement for such Acquisition will not count
towards the calculation of Eligible Google Search Revenue or Eligible Non-Google
Search Revenue, unless otherwise agreed in writing by Google.

 

6.2. Within a reasonable time following (i) completion of an Acquisition or (ii)
at the end of each Contract Year, Google and Company will meet to discuss
whether to make any changes to the Eligible Search Revenue Cap, the Revenue
Share Payments, or how Eligible Google Search Revenue is calculated. Moreover,
at such time the parties may also discuss whether or not to include other
revenue streams (i.e., beyond Eligible Google Search Revenue) in connection with
future Revenue Share Payments, and to the extent the parties agree on any such
change, it will be memorialized in a written and signed agreement (such as an
amendment to this Agreement).

 

6.3. In order to be legally binding, any agreement to: (a) include additional
revenue generated by Company as a result of an Acquisition within the
calculation of Eligible Google Search Revenue or Eligible Non-Google Search
Revenue; (b) to amend the Eligible Search Revenue Cap or the Revenue Share
Payments; or (c) to change how Eligible Google Search Revenue is calculated,
must be made in accordance with section 11.6.

 

7. Confidentiality and Publicity

 

7.1. The recipient will not disclose the other party’s Confidential Information,
except to employees, Affiliates, agents, professional advisors, or prospective
investors (“Delegates”) who need to know it and who have a legal obligation to
keep it confidential. The recipient will use the other party’s Confidential
Information only to exercise rights and fulfil obligations under this Agreement.
The recipient will ensure that its Delegates are also subject to no less
restrictive non-disclosure and use obligations. The recipient may disclose
Confidential Information when required by law after giving reasonable notice to
the discloser, if permitted by law.

 

7.2. Neither party may make any public statement regarding this Agreement
without the other’s written approval.

 

7.3. Notwithstanding anything to the contrary in this Section 7 or otherwise,
either party shall be permitted to disclose the existence and terms of this
Agreement pursuant to the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and the Nasdaq Stock Market Rules (the
“Permitted Disclosures”) and following such disclosures, make public statements
regarding this Agreement consistent with such disclosures; provided that, to the
extent reasonably practicable and permitted by law, (i) Company shall provide
Google with prior notice of and an opportunity to review (1) any Form 8-K to be
filed by the Company in connection with the entry into this Agreement, and (2)
any copy of this Agreement to be filed by Company as an exhibit to a current or
periodic report pursuant to the Securities Exchange Act of 1934, as amended, and
(3) any subsequent current or periodic report that contains new disclosure of
the terms of this Agreement (it being understood that the foregoing obligation
shall not apply to revenue or other financial information relating to the
Company’s performance under this Agreement, or any information that Company
deems to be commercially sensitive or material non-public information), and (ii)
Company shall submit a confidential treatment request (“CTR”) seeking to obtain
confidential treatment of certain commercially-sensitive information in the
Agreement and Company shall consider in good faith, as part of that CTR
submission, any reasonable requests from Google to redact additional
commercially-sensitive portions of the Agreement.

 

8. Representations, Warranties, Compliance with Law

 

8.1. Each party warrants and represents that:

 

8.1.1. it has full power and authority to enter into this Agreement and to carry
out all of its obligations set out in this Agreement; and

 

8.1.2. execution, delivery and consummation of the transactions contemplated by
this Agreement will not conflict with, or result in any violation or breach of,
any provision of any other contract or other agreement between such party and
any third party.

 

8.2. Notwithstanding its obligations under section 8.1, and for the avoidance of
doubt, Company warrants and represents to Google that it will not disclose the
existence of this Agreement, or the payment or amount of any Revenue Share
Payments paid or payable under this Agreement, to its clients or partners except
where required by law, including the Permitted Disclosures and after giving
reasonable notice to Google, if permitted by law. Any such disclosure to clients
or partners shall be subject to such clients or partners being bound by
confidentiality obligations no less restrictive than the confidentiality
obligations set out in this Agreement.

 

9. Limitation of Liability

 

9.1. Nothing in this Agreement will exclude or limit either party’s liability:

 

9.1.1. for death or personal injury resulting from its negligence or the
negligence of its employees or agents;

9.1.2. for fraud or fraudulent misrepresentation;

9.1.3. for payment of Revenue Share Payments properly due and owing to Company
in accordance with the criteria and requirements of this Agreement;

9.1.4. for misuse of Confidential Information; or

9.1.5. for anything which cannot be excluded or limited under applicable law.

 

4

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9.2. Subject to section 9.1, neither party will be liable under this Agreement
(whether in contract, tort, including negligence, or otherwise) for any:

 

9.2.1. loss of revenues;

9.2.2. loss of profits;

9.2.3. loss of contracts;

9.2.4. loss of or corruption of data;

9.2.5. loss of business opportunity;

9.2.6. loss of anticipated savings;

9.2.7. loss of goodwill or reputation; or

9.2.8. indirect or consequential losses.

 

9.3. Subject to sections 9.1 and 9.2, in no event will either party’s total
aggregate liability under or in relation to this Agreement (whether in contract,
tort, including negligence, or otherwise) exceed $[*****] USD.

 

10. Term and Termination

 

10.1. The Agreement shall commence on the Effective Date and will continue until
the Agreement Expiry Date unless terminated earlier in accordance with this
Agreement (the period during which this Agreement is in full force and effect
being the “Term”).

 

10.2. At least 3 months before the Agreement Expiry Date, the parties will meet
to discuss the possibility of extending or renewing this Agreement. In order to
be binding, any agreement to extend or renew this Agreement must be made in
accordance with section 11.6.

 

10.3. Termination by Google: Google may terminate this agreement with immediate
effect at any time by giving notice in writing to Company (including by email)
if:

 

10.3.1. Company is in material breach of this Agreement where the breach is
incapable of remedy; or

10.3.2. Company is in material breach of this Agreement where the breach is
capable of remedy and Company fails to remedy the breach within thirty (30) days
after receiving written notice of the breach from Google;

10.3.3. regardless of whether the breach would be considered material or is
capable of remedy, Company is in breach of section 7 or 8 of this Agreement;

10.3.4. Google reasonably suspects or discovers that Company has committed a
fraudulent act or acts in the nature of fraud upon Google or any Google
Affiliate;

10.3.5. Company is, or is deemed for the purposes of any applicable law to be,
unable to pay its debts as they fall due for payment; (ii) a petition is
presented or documents filed with a court or any registrar or any resolution is
passed for Company’s winding–up, administration or dissolution or for the
seeking of any relief under any applicable bankruptcy, insolvency, Company or
similar law; (iii) any liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager receiver, supervisor, administrative receiver, administrator
or similar officer is appointed in respect of any of Company’s assets; or (iv)
any event analogous to the events listed in (i) to (iii) above takes place in
respect of Company in any jurisdiction;

10.3.6. the conduct of Company is, in the reasonable opinion of Google,
prejudicial to Google’s legitimate interests;

10.3.7. if the effect of any legislation, regulation, judgment, order or decree
is likely (as determined by Google, acting reasonably) to adversely affect (i)
the relationship between the parties under this Agreement or (ii) the ability of
Google to make or the Company to receive the payments provided for under this
Agreement;

10.3.8. the arrangements between the parties under this Agreement breaches any
third-party rights (including rights under contract);

10.3.9. Google believes, in good faith, that Company has violated or caused
Google to violate any Anti-Bribery Laws (as defined in section 11.3) below), or
that such a violation is reasonably likely to occur; or

10.3.10. Company’s Quarterly Adjusted EBITDA is a negative number in the three
months ending Sept. 30, 2020. For the avoidance of doubt, if there is positive
Quarterly Adjusted EBTDA during such time period, then Google will not have a
right to terminate.

 

10.4. Termination by Company: Company may terminate this Agreement at any time
for any reason by giving at least 7 days’ notice in writing to Google.

 

10.5. Subject to section 10.6, any provision of this Agreement which expressly
or by implication is intended to come into or continue in force on or after
termination of this Agreement will remain in full force and effect, including
Company’s obligations in sections 5.1 and 5.2, and the assessment rights in
section 5.3.

 

10.6. For the avoidance of doubt, the expiry or termination of this Agreement
will not of itself give rise to any claim against Google for indemnification or
compensation, whether for loss of income or revenue, loss of agency rights, loss
of goodwill or any analogous loss, other than a claim for damages if and to the
extent that the termination was a breach of contract by Google.

 

10.7. If the Agreement is terminated by Google pursuant to section 10.3 or by
the Company pursuant to section 10.4, Google will not be required to pay any
further Revenue Share Payments due under the Agreement, including any Revenue
Share Payments that may have been payable to Company for the Calendar Quarter in
which this Agreement is terminated.

 

11. General

 

11.1. Notices.  All notices of termination or breach must be in English, in
writing and addressed to the other party’s Legal Department. The email address
for notices being sent to Google’s Legal Department is legal-notices@google.com.
All other notices must be in English, in writing and addressed to the other
party’s primary contact. Notice will be treated as given on receipt, as verified
by written or automated receipt or by electronic log (as applicable).

 

11.2. Assignment.  Google may assign any part of this Agreement to an Affiliate
provided that Google notifies Company of such assignment. Company may assign any
part of this Agreement to an Affiliate provided that: (a) the assignee has
agreed in writing to be bound by the terms of this Agreement; (b) the Company
remains liable for obligations under the Agreement if the assignee defaults on
them; and (c) the Company notifies Google of the assignment. Any other attempt
to assign is void.

 

5

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11.3. Compliance with Anti-Bribery Laws. In connection with this Agreement,
Company will comply with all applicable commercial and public anti-bribery laws
(“Anti-Bribery Laws”), including, the U.S. Foreign Corrupt Practices Act of 1977
and the UK Bribery Act of 2010, which prohibit corrupt offers of anything of
value, either directly or indirectly to anyone, including government officials,
to obtain or keep business or to secure any other improper commercial advantage.
“Government officials” include any government employee; candidate for public
office; and employee of government-owned or government-controlled companies,
public international organizations, and political parties. Furthermore, Company
will not make any facilitation payments, which are payments to induce officials
to perform routine functions they are otherwise obligated to perform.

 

11.4. Change of Control. During the Term, if a party experiences a change of
control (for example, through a stock purchase or sale, merger, or other form of
corporate transaction): (a) the party experiencing the change of control will
give written notice to the other party within 30 days after the change of
control, and (b) the other party may immediately terminate this Agreement any
time between the change of control and 30 days after it receives the written
notice of this.

 

11.5. Equitable Relief.  Nothing in this Agreement will limit either party’s
ability to seek equitable relief.  

 

11.6. Amendments.  Any amendment must be in writing, and expressly state that it
is amending this Agreement.

 

11.7. No Waiver.  Failure to enforce any provision will not constitute a waiver.

 

11.8. Severability.  If any term (or part of a term) of this Agreement is
invalid, illegal or unenforceable, the rest of the Agreement will continue in
force unaffected.

 

11.9. No Agency.  This Agreement does not create any agency, partnership or
joint venture between the parties.

 

11.10. No Third Party Beneficiaries.  This Agreement does not confer any
benefits on any third party unless it expressly states that it does.

 

11.11. Force Majeure.  Neither party will be liable for failure or delay in
performance to the extent caused by circumstances beyond its reasonable control.

 

11.12. Counterparts.  The parties may execute this Agreement in counterparts,
including facsimile, PDF or other electronic copies, which taken together will
constitute one instrument.

 

11.13. Company agrees to comply with all relevant export laws and trade
sanctions regulations.

 

11.14. Entire Agreement.  This Agreement sets out all terms agreed between the
parties and supersedes all previous or contemporaneous agreements between the
parties relating to its subject matter. Save as expressly set out in this
Agreement, no statement, representation or warranty shall be taken to have been
made or implied in the course of any negotiations between the parties prior to
this Agreement. Neither party will have any right or remedy in respect of any
statement, representation or warranty (whether made negligently or innocently)
not expressly set out in this Agreement.

 

11.15. Governing Law. ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY RELATED GOOGLE PRODUCTS OR SERVICES WILL BE GOVERNED BY CALIFORNIA LAW,
EXCLUDING CALIFORNIA'S CONFLICT OF LAWS RULES, AND WILL BE LITIGATED EXCLUSIVELY
IN THE FEDERAL OR STATE COURTS OF SANTA CLARA COUNTY, CALIFORNIA, USA; THE
PARTIES CONSENT TO PERSONAL JURISDICTION IN THOSE COURTS.

 

6

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Signed by the parties’ authorized representatives on the dates below.

 

Google LLC

Marin Software Incorporated

By:

By:

Name:

Name:

Title:

Title:

Date:

Date:

 

7

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit A – Revenue Share Payments

 

 

Table 1 - Revenue Share Payments applicable from the Effective Date

 

Contract Year

 Calendar Quarter

 Dates

 Eligible Search Revenue Baseline ($[*****] per Contract Year)*

Baseline Revenue Share Payment (per Calendar Quarter)

Incremental Revenue Share above Baseline (applied per Contract Year)

Eligible Search Revenue Cap**

(per Contract Year)

1

1

1 October 2018 – 31 December 2018

$[*****]

[*****]%

[*****]%

$[*****]

2

1 January 2019 – 31 March 2019

$[*****]

[*****]%

3

1 April 2019 – 30 June 2019

$[*****]

[*****]%

4

1 July 2019 – 30 September 2019

$[*****]

[*****]%

2

5

1 October 2019 – 31 December 2019

$[*****]

[*****]%

[*****]%

$[*****]

6

1 January 2020 – 31 March 2020

$[*****]

[*****]%

7

1 April 2020 – 30 June 2020

$[*****]

[*****]%

8

1 July 2020 – 30 September 2020

$[*****]

[*****]%

3

9

1 October 2020 – 31 December 2020

$[*****]

[*****]%

[*****]%

 

$[*****]

10

1 January 2021 – 31 March 2021

$[*****]

[*****]%

11

1 April 2021 – 30 June 2021

$[*****]

[*****]%

12

1 July 2021 – 30 September 2021

$[*****]

[*****]%

 

*NB: The Eligible Search Revenue Baseline for each Contract Year is $[*****]
(i.e. $[*****]x 4)

 

**NB: The Eligible Search Revenue Cap for each Contract Year is $[*****].

 

***NB: The Baseline Revenue Share Payment consists of two component parts. A
different percentage is applied dependent on the level of Eligible Google Search
Revenue in the Calendar Quarter against the Eligible Search Revenue Baseline
(calculated on a pro-rata basis). The lower rate will be used to calculate the
Baseline Revenue Share Payment for each Calendar Quarter for any Eligible Google
Search Revenue in excess of the Eligible Search Revenue Baseline. Any over or
underpayment of Revenue Share Payments to Company will then be reconciled as
part of the true-up process at the end of the Contract Year.

 

1. Table 1 sets out the Revenue Share Payments which are payable to Company from
the Effective Date.

 

2. Revenue Share Payments consist of Baseline Revenue Share Payments and, to the
extent applicable, Incremental Revenue Share Payments:

 

a. Baseline Revenue Share Payments are payable by Google to Company each
Calendar Quarter.

 

b. Incremental Revenue Share Payments are payable per Contract Year on Eligible
Google Search Revenue and Eligible Non-Google Search Revenue in the Contract
Year in excess of the Eligible Search Revenue Baseline, subject always to the
Eligible Search Revenue Cap.

 

3. When calculating Incremental Revenue Share Payments for each Contract Year,
Google will carry out a true-up against Baseline Revenue Share Payments already
paid by Google to Company for the previous Calendar Quarters in that Contract
Year, and will make a payment to the Company which represents the outstanding
balance due.

 

4. Subject to the provisions of this Agreement, and in particular paragraphs 7
and 8 of this Exhibit A, Google will make a Baseline Revenue Share Payment to
Company each Calendar Quarter, and if applicable, Incremental Revenue Share
Payments each Contract Year during the Term.

 

5. Incremental Revenue Share Payments will be calculated as a percentage of
Company’s (a) Eligible Google Search Revenue for the relevant Contract Year
(calculated in accordance with internal data sources available to Google); and
(b) Eligible Non-Google Search Revenue for the relevant Contract Year
(calculated in accordance with the Auditor’s determination pursuant to section 3
of this Agreement), (as applicable). The applicable percentages that will be
applied are as set out in the tables above. For the avoidance of doubt, an
Incremental Revenue Share Payment is only payable as a percentage of the
Eligible Google Search Revenue and Eligible Non-Google Search Revenue in excess
of the Eligible Search Revenue Baseline for that Contract Year.

 

6. Where the Company’s Eligible Google Search Revenue and Eligible Non-Google
Search Revenue in a Calendar Quarter or the Contract Year (as applicable) is
less than or equal to the Eligible Search Revenue Baseline, the only Revenue
Share Payments due to Company for that Calendar Quarter or Contract Year (as
applicable) will be the applicable percentage of the Eligible Search Revenue
Baseline as set out in the column titled “Baseline Revenue Share Payments in the
tables above.

 

7. Google will only make Incremental Revenue Share Payments to Company on
Eligible Google Search Revenue and Eligible Non-Google Search Revenue up to the
Eligible Search Revenue Cap for the relevant Contract Year. No Revenue Share
Payments will be due to Company with respect to Eligible Google Search Revenue
and Eligible Non-Google Search Revenue achieved by Company in excess of the
Eligible Search Revenue Cap.

 

8. The following worked examples demonstrate how the applicable Revenue Share
Payment will be calculated. The figures used for the Eligible Google Search
Revenue, Eligible Non-Google Search Revenue and Revenue Share Payments are
examples only:

 

8

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

From the Effective Date

 

e.g., Contract Year 1

 

If:

● Calendar Quarter 1 - Eligible Google Search Revenue = $[*****]

○ The Baseline Revenue Share Payment will be $[*****] (i.e. [*****]% x $[*****])

 

● Calendar Quarter 2 - Eligible Google Search Revenue = $[*****]

○ The Baseline Revenue Share Payment will be $[*****] (i.e. [*****]% x $[*****])

 

● Calendar Quarter 3 - Eligible Google Search Revenue = $[*****]

○ The Baseline Revenue Share Payment will be $[*****] (i.e. [*****]% x $[*****])

 

● Calendar Quarter 4 - Eligible Google Search Revenue = $[*****]

○ The Baseline Revenue Share Payment will be $[*****] (i.e. [*****]% x $[*****])

 

Total Baseline Revenue Share Payments paid to Company = $[*****]

 

Total Eligible Non-Google Search Revenue: $[*****]

Total Actual spend for Contract Year: $[*****]

 

True-Up:

● Eligible Search Revenue Baseline = $[*****]

○ $[*****] x [*****]% = $[*****]

● Incremental Revenue Payments

○ $[*****] x [*****]% = $[*****]

● TOTAL DUE TO COMPANY FOR CONTRACT YEAR 1 = $[*****]

● Baseline Revenue Payments already paid to Company = $[*****]

● Outstanding true-up payment due to Company at the end of Contract Year 1 =
$[*****].

 

9

--------------------------------------------------------------------------------

 

Pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended,
certain portions denoted with an asterisk [*****] have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

Exhibit B

 

Program Managers

 

 

Google:

 

Name:                Jessica de los Santos

Email:               [************************]

 

Telephone:        [************]

 

 

 

 

Company:

 

Name:               Matthew Tucker

 

Email:               [*************************]

 

Telephone:        [************]

 

 

Google and Company may update the contact details for the Program Managers from
time to time by giving notice to the other party.

 

10